Citation Nr: 0925372	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 60 percent for 
paranoid schizophrenia.  



REPRESENTATION

Veteran represented by:	John F. Cameron, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from April 1982 to April 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  The case was remanded to the Board by the United 
States Court of Appeals for Veterans Claims (Court) in 
October 2007.  The Board remanded the case in May 2008.  The 
case has now been returned for further appellate review.  

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran filed an original claim for disability 
compensation for paranoid schizophrenia in April 1984.  The 
RO denied that claim in October 1984, and the decision was 
confirmed by the Board in October 1985.  A motion for 
reconsideration was denied by the Board in October 1986.  

In February 1997, the Veteran filed a request to reopen the 
claim.  The RO denied that request because new and material 
evidence had not been submitted, and the Board affirmed the 
decision on appeal.  Subsequently, however, in March 2001, 
the decision was vacated by the Court, and the case was 
remanded for readjudication in accordance with the newly 
enacted Veterans Claims Assistance Act of 2000.  In September 
2002, the Board reopened the claim and granted service 
connection, finding that schizophrenia pre-existed service 
but was aggravated by service.  The RO later assigned a 40 
percent disability rating effective from February 1997.  That 
rating was based on meeting the criteria for a 50 percent 
rating, with reduction to 40 percent to account for the pre-
service severity of his mental illness.  The Veteran appealed 
the 40 percent rating, and in July 2004, the Board awarded 
the Veteran a 60 percent rating (70 percent minus 10 percent 
to account for severity before service).  

In October 2004, the Veteran filed two motions before the 
Board: (1) a motion to revise the October 1986 decision on 
the basis of clear and unmistakable error; and (2) a motion 
for reconsideration of the July 2004 decision which granted 
the 60 percent rating.  In June 2005, the Board granted the 
former motion, finding that the evidence of record in October 
1986 did not rebut the first element of the presumption of 
soundness, i.e., it did not demonstrate that the Veteran's 
schizophrenia pre-existed service.  Accordingly, the Board 
reversed the October 1986 decision denying service 
connection.  Subsequently, in September 2005, the Board 
vacated the portion of the July 2004 decision denying an 
effective date earlier than February 1997.  The following 
month, the Board awarded the Veteran an effective date of 
April 1984.

In the Order dated in October 2007, the Court vacated the 
Board's July 2004 decision (which had assigned a 60 percent 
rating), and remanded the case to the Board for further 
adjudication.  The Court held that the original Board docket 
number should be reassigned on this matter.  The decision 
also concluded that the Board's decision did not contain 
adequate reasons and bases.  The Court noted that the 
Secretary had conceded the reasons and bases had been 
inadequate.  In the Secretary's brief it had been stated that 
the matter must be remanded for reasons and bases addressing 
the impact of the June 2005 Board CUE decision (which had 
found that there was insufficient evidence as of October 1986 
to conclude that the psychiatric disorder pre-existed 
service) and for a consideration of the evidence and initial 
findings of fact relating to the period before February 1997.  
The Secretary noted that because the Board had found that the 
evidence as of 1986 had not shown schizophrenia to pre-exist 
service, the factual basis upon which the Veteran's 70 
percent rating for schizophrenia had been reduced to 60 
percent was potentially no longer applicable.   

The case was then been returned to the Board for action in 
accordance with the Court's order.  The Board noted that in a 
rating decision of November 2005, the RO noted that the Board 
had granted an earlier effective date for service connection 
for schizophrenia, and the RO then extended the 60 percent 
rating back to April 30, 1984.

In the remand order of May 2008, the Board noted that the RO 
decision did not contain any indication that the RO 
considered any evidence regarding the severity of the 
disorder during the earlier period.  In addition, the Board 
notes that additional evidence had been added to the file 
which pertains to that initial rating, but which apparently 
was not considered by the RO.  In this regard, the Board 
noted that the Veteran's attorney has presented a medical 
statement from Fernando Lopez, M.D, dated in October 2004 
which contains an opinion regarding the severity of the 
disorder during that earlier period of time.  The Board 
concluded that such evidence must be considered by the RO in 
the first instance.  Moreover, the Board noted that the 
rating for that earlier period had not been the subject of a 
statement of the case.  

Finally, the Board stated that it did not appear that the 
decision which extended the 60 percent rating earlier 
considered whether, in light of the Board's finding of CUE in 
a prior decision of 1986 (which found that the schizophrenia 
did not pre-exist service), the factual basis upon which the 
Veteran's 70 percent rating for schizophrenia had been 
reduced to 60 percent is potentially no longer applicable.   
The Board noted that in making such an assessment, the RO 
should consider all evidence added to the record since 1986, 
to include multiple pre-service records reflecting treatment 
for schizophrenia.  For example, a private treatment record 
dated in March 1981 reflects a diagnosis of schizophrenia 
with the highest level of functioning in that past year being 
"poor."  

Significantly, in the Board's May 2008 Remand, the Board 
specifically instructed that the claim for a higher initial 
rating be readjudicated with the application of the "old" 
psychiatric rating criteria for the period of time prior to 
November 7, 1996.  Review of the actions taken in response to 
the Board's remand, however, reflects that the old rating 
criteria were never considered.  Where the remand orders of 
the Board or the Court are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the claim 
for a higher initial rating.  The 
readjudication should consider the 
appropriate rating for the schizophrenia 
from the effective date of service 
connection up to the present date.  The 
readjudication should consider whether, 
in light of the finding by the Board that 
the evidence of record as of 1986 showed 
that schizophrenia did not pre-exist 
service, the factual basis upon which the 
Veteran's 70 percent rating for 
schizophrenia had been reduced to 60 
percent is potentially no longer 
applicable.  In making this 
determination, however, the RO should 
take into consideration all pre-service 
records which have now been added to the 
file, such as a private treatment records 
from before service which shows treatment 
for chronic paranoid type schizophrenia.  
In addition, the readjudication should 
consider the applicability of staged 
ratings.  For the period of time prior to 
November 7, 1996, the RO should apply the 
"old" psychiatric rating criteria.  

2.  Thereafter, if the benefits sought 
on appeal are not granted, the RO should 
issue a supplemental statement of the 
case which includes the "old" 
psychiatric rating criteria.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
0

